DETAILED ACTION
	The currently pending claims are 1-13. Claims 14-18 are withdrawn from consideration per the restriction below. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claim 1-13, drawn to a gastrocutaneous clip device, classified in A61B 2017/00818.
II. Claim 14-18, drawn to a method for forming a gastrocutaneous clip device, classified in A61B 17/0057.

The inventions are independent or distinct, each from the other because:
Inventions GI and GII are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the product as claimed can be made by a materially different process such as 3D printing or molding.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
⦁	the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Christopher Lutz on 9/23/2022 a provisional election was made without traverse to prosecute the invention of GI, claim 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 14-18 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.



Claim Rejections - 35 USC § 112
Claim 9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the protrusions" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret the above limitation to mean “protrusions” or the purpose of compact prosecution. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lichtenstein (Pub No US/2011/0301618) and U.S. patent application Ser. No. 11/436,585 (Gelbart Pub No US/2007/0198058) incorporate by reference.
Regarding claim 1, Lichtenstein discloses a gastrocutaneous clip device (closure device) comprising: 
a central hub (hub 31) having a linkage (coupling 40) for engaging an insertion shaft (rod member 24) (fig 2B); 
a plurality of prongs (piercing elements 30) defined by a deformable material (piercing element 30 is made of Nitinol, Lichtenstein, para 14 and 63), the prongs extending radially from the central hub (fig 3C and 4 show elements 30 extend radially, Lichtenstein, fig 3C and 4); and 
a surgical tip (tips of piercing element 30) at the distal end of each prong of the plurality of prongs (Fig 4 shows tips of piercing element 30 with surgical tips, Lichtenstein, fig 4), the surgical tip adapted for engaging a surgical region (piercing elements 30 arranged to engage a surface of anatomical cavity, Lichtenstein, para 62), each prong adapted to deformably articulate for disposing the plurality of prongs in a radial arrangement around a closure site (piercing element 30 is made of Nitinol, a highly flexible Nickel Titanium alloy and fig 2C-2F show radially deployment around a closure site, Lichtenstein, para 14 and 63, fig 2C-2F).

    PNG
    media_image1.png
    412
    325
    media_image1.png
    Greyscale

	Regarding claim 2, Lichtenstein discloses the device of claim 1 wherein the prongs (piercing elements 30) define a circular arrangement around the center hub (hub 31) (Fig 3C shows prongs (piercing elements 30) radially arranged around the hub (31), Lichtenstein, fig 3C), the prongs (piercing elements 30) adapted for outward deformation to define a larger circumference, and attaining an inward biasing towards a smaller circumference after installation (Fig 2C-F and 3A-C shows the prongs (piercing elements 30) flex to a wider circumference and attain a smaller circumference after instillation, Lichtenstein, fig 2C-F and 3A-C).
Regarding claim 4, Lichtenstein discloses the device of claim 1 wherein the prongs (piercing elements 30) have a circumferential cross section (Fig 4 shows prongs (piercing elements 30) and hub (31) as having a circumferential cross section, Lichtenstein, fig 4) and the central hub has circumferential prong receptacles sized for receiving the circumferential cross section (Hub 31 is arranged to physically coupling each of piercing elements 30 together, Lichtenstein, para 66).
	Regarding claim 7, Lichtenstein discloses the device of claim 1 wherein the surgical tip (tip of piercing element 30) is formed from a tapering of a distal end forming a point adapted for piercing a surgical region (Fig 4 shows tips of prongs (piercing elements 30) taper to a point, Lichtenstein, fig 4).
Regarding claim 8, Lichtenstein discloses the device of claim 1 wherein the plurality of prongs are adapted to slidably engage an inner annular surface of an insertion sleeve (configuration can accommodate interference with the interior surface of tubular member 15, Lichtenstein, para 60 and 63), the inner annular surface having a diameter based on a compressed articulation of each prong of the plurality of prongs as the central hub disposes axially through the tube for insertion (tubular member 15 allows for the passage of closure deice 10, Lichtenstein, para 60 and 63; U.S. patent application Ser. No. 11/436,585 (Gelbart Pub No US/2007/0198058) incorporate by reference, Gelbart, para 28, 32, and 34, fig 2a-f).
	Regarding claim 9, as interpreted above, Lichtenstein discloses the device of claim 1 wherein the linkage (coupling 40) is responsive to a release (rotation of rod member 24) (coupling 40 allows clip 23 to be releasably coupled to elongated member 20, Lichtenstein, para 66 and 82), the release (rotation of rod member 24) retracting the protrusions for disengagement and installation of the central hub and prongs at the closure site (rod member 24 can be rotated to disengage threaded end 41 from the hub 31 of clip 23, Lichtenstein, para 80).
Regarding claim 10, Lichtenstein discloses the device of claim 9 wherein the central hub (hub 31 or stem 8) is responsive to a rearward retraction from an insertion shaft (central hub (hub 31 or stem 8) moves back in response to pulling back of shaft (rod member 24 or rod 4), Gelbart, para 28, fig 2c-f), the rearward retraction disposing the surgical tips of each of the plurality of prongs (piercing elements 30 or tips of clip 3) in a radially outward direction (fig 2-c), the linkage (couple 40 or threaded portion 10) configured for retaining the central hub against an annular lip of an insertion sleeve (tube 5) disposing the hub (hub 31 or stem 8) adjacent the closure site (clip 3 rests on edge of tube 5 it can be opened widely by pulling rod 4 and barbs 11 can reach over an area having a diameter from 1.5 to over 3 times the diameter of the hole, Gelbart, para 28, fig 2-c).

Claim(s) 1-3, 5, and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Keren (Pub No US/2021/0137507).
Regarding claim 1, Keren discloses a gastrocutaneous clip device (suturing clip) comprising (Keren, para 106): 
5a central hub (core 402) having a linkage (deployment system 410) for engaging an insertion shaft (deployment member 415) (Keren, para 403, fig 4D); 
a plurality of prongs (arms 412) defined by a deformable material, the prongs (arms 412) extending radially from the central hub (core 402) (Fig 4D shows arms expanding radially, Keren, fig 4D); and 
a surgical tip (arm subassemblies 407, 408) at the distal end of each prong of the plurality of prongs (arms 412), the surgical tip (arm subassemblies 407, 408) adapted for engaging a surgical region (arm subassemblies 407, 408 comprises a plurality of arms 412, individually equipped with anchors 413 of the spike design shown, and/or of another anchor design, Keren, para 208), 10each prong (arms 412) adapted to deformably articulate for disposing the plurality of prongs (arms 412) in a radial arrangement around a closure site (same family of reverting-type closure designs as suturing clip 300, with, e.g., a different number of arms, a different closed shape to the arms, and an explicitly illustrated shape (barbed) for anchors 356, additionally or alternatively, an anchor may be hinged and/or flex so that it becomes radially smaller as it advances into a self-created aperture upon insertion, but otherwise expands and/or tends to be forced into a radially expanded state upon the exertion of force in a reverse direction, Keren, para 200, fig 3A).


    PNG
    media_image2.png
    162
    321
    media_image2.png
    Greyscale


Regarding claim 2, Keren discloses the device of claim 1 wherein the prongs (arms 412) define a circular arrangement around the center hub (Fig 3E shows prongs (arms) in a circular arrangement around the hub (core), Keren, fig 3E), the prongs adapted for outward deformation to define a larger circumference (Fig 3E shows outward deformation defining a larger circumference, Keren, fig 3E), and attaining an inward biasing towards a smaller circumference after installation (Fig 3H shows attaining an inward bias towards a smaller circumference, Keren, fig 3H).
Regarding claim 3, Keren discloses the device of claim 2 wherein the prongs (arms) extend from a rearward side of the central hub (core) (fig 3E-3H and 4E below), each prong (arms) having an articulated shape extending radially outward from the central hub (core) at a proximate end of the prong and extending radially inward at a distal end of each respective prong (Fig 3E shows prongs (arms) extending radially out at proximal end and inward at the distal point, Keren, para 198). 
Regarding claim 5, Keren discloses the device of claim 1 wherein the prongs (arms) have an articulation less than 90° in an undeformed state (Fig 4E below, shows arms (407 and 408) in undeformed state with an articulation of less than 90°, Keren, fig 4E).

    PNG
    media_image3.png
    223
    315
    media_image3.png
    Greyscale

Regarding claim 11, Keren discloses the device of claim 1 wherein the linkage (deployment system 410) includes selectively retractable protrusions (protrusions on deployment member 415) adapted for engaging a receptacle (apertures of 410) (protrusions on deployment member 415 interlock with a portion of core 402 (e.g., protrude into apertures 410), Keren, para 203), the protrusions activated by a plunger (unlocking members on deployment 415) extending axially in the insertion shaft for disposing the protrusions (protrusions on deployment member 415) laterally in a direction perpendicular to the axis for engaging the receptacle (Full release of deployment member 415 is optionally performed by partial rotation, stronger pulling, actuation of unlocking members on deployment 415, and/or another method, para 175 and 203-205).
Regarding claim 12, Keren discloses the device of claim 1 wherein the linkage (deployment system 410) is defined by one or more receptacles (apertures of 410), each receptacle (apertures of 410) extending from an inner bore (inner surface of core 402) through a center of the central hub (core 402), each receptacle (apertures of 410) adapted for selectively engaging a protrusion on an insertion shaft for insertion and release of the central hub (protrusions on deployment member 415 interlock with a portion of core 402 (e.g., protrude into apertures 410), Keren, para 203).
Regarding claim 13, Keren discloses the device of claim 1 wherein an articulated shape of each of the plurality of progs (arms 412) converges towards a central point at a distal end (Fig 3D, 3H, and 4D shows a plurality of prongs converges towards a central point, Keren, fig 3D, 3H and 4D).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lichtenstein (Pub No US/2011/0301618) and U.S. patent application Ser. No. 11/436,585 (Gelbart Pub No US/2007/0198058) incorporate by reference, in view of Cambron (Pub No US/2021/0212673).
Regarding claim 3, Lichtenstein discloses the device of claim 2 wherein each prong having an articulated shape extending radially outward from the central hub at a proximate end of the prong (Fig 3C shows prongs (piercing elements 30) extend radially and piercing element 30 is made of Nitinol, a highly flexible Nickel Titanium alloy, para 63) and extending radially inward at a distal end of each respective prong (Fig 4 shows prongs (piercing elements 30) extending radially inward at their distal end, Lichtenstein, fig 4).
 Lichtenstein fails to disclose that the prongs extend from the rear of the hub as opposed to the side.
However, Cambron teaches a device wherein the prongs (arms 20, 120, 220, 320) extend from a rearward side of the central hub (body 12, 112, 212, 312) (Cambron, para 9, 30, 34 36, fig 1B and 2A see below).

    PNG
    media_image4.png
    338
    307
    media_image4.png
    Greyscale

Lichtenstein and Cambron are both considered to be analogous to the claimed invention because they are in the same field of closure devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the prong (arms) attachments on the side of the hub (hub) of Lichtenstein to attachment on the rear of the hub (body 12, 112, 212, 312) as seen in Cambron. Doings so would allow the user to reduce the radius and size of the device allowing it to fit into smaller catheters for deployment as the space on the side of the hub would not be free of obstructions (fig 5C-F). 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keren (Pub No US/2021/0137507), in view of Goldfarb (Pub No US/2004/0049207).
Regarding claim 11, Keren discloses the device of claim 1 wherein the linkage (deployment system 410) or includes selectively retractable protrusions (protrusions on deployment member 415) adapted for engaging a receptacle (apertures 410) (protrusions on deployment member 415 interlock with a portion of core 402 (e.g., protrude into apertures 410), Keren, para 203), the protrusions activated by a plunger (unlocking members on deployment 415) extending axially in the insertion shaft for disposing the protrusions laterally in a direction perpendicular to the axis for engaging the receptacle (Full release of deployment member 415 is optionally performed by partial rotation, stronger pulling, actuation of unlocking members on deployment 415, and/or another method, Keren, para 205).
In arguendo that Keren does not disclose a plunger. 
Goldfarb teaches the use of a plunger for activation and release of a coupling mechanism (For example, a plunger or actuator rod may be advanced through the coupling member 19, as indicated by arrow 62, so as to engage a spring or spring loaded actuation mechanism 58 which is attached to the distal elements 18, Goldfarb, abstract, para 127).
Keren and Goldfarb are both considered to be analogous to the claimed invention because they are in the same field of closure devices. Keren contemplated the use of other methods of actuation, “Full release of deployment member 415 is optionally performed by partial rotation, stronger pulling, actuation of unlocking members on deployment 415, and/or another method”, Keren, para 205. Goldfarb uses a plunger or actuator rod to engage a spring or spring loaded actuation mechanism 58, Goldfarb para 127. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuation mechanism of Keren to incorporate a plunger and a spring or spring loaded actuation mechanism of Goldfarb as a simple substitution of mechanisms with the reasonable expectation that pressing the plunger would engage a spring or spring loaded actuation mechanism 58 (actuation of unlocking members, protrusions, on deployment member 415) to fully release the deployment member.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771      

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771